Citation Nr: 1643469	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  14-16 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a disability manifesting as chest pain.


ATTORNEY FOR THE BOARD

A. Gibson












INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1978 to June 1983.

This appeal to the Board of Veteran' Appeals (Board) is from July 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board remanded this claim in November 2015 for additional development, including a VA examination.  The resulting examination opinion is unfavorable to the Veteran's claim.  The evidence preponderates against the claim, and the Board must unfortunately deny it.  


FINDING OF FACT

The preponderance of the evidence weighs against a relationship between his current chest pain and his service.


CONCLUSION OF LAW

The criteria for service connection are not met for a disability manifesting as chest pain.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

As a threshold matter, the Board finds that VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  The Board notes that the initial VA examination, conducted in May 2012, was not adequate, on its own, for adjudication, as it was unclear that all evidence had been considered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  However, he was given an updated VA examination in January 2016 that is adequate for adjudicatory purposes.  The Veteran has not raised any arguments regarding the more recent examination report or opinion.  The Board notes that the VA examiner indicated that X-rays were ordered, and the Veteran was  informed during the examination, but that the Veteran did not complete that portion of the examination and was thereafter unable to be reached.  As explained in more detail below, the Board finds that current X-rays are not required, and that an additional remand to obtain them would be of no benefit to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Relevant treatment records have been associated with the claims file, and there is no indication that records he requested be reviewed have not been obtained.  Further, he indicated in May 2016 that he had no more evidence that was relevant to the appeal, and waived the requisite waiting period for his claim to be returned to the Board.  He has not alleged any prejudicial deficiencies or omissions in the development of this claim.  

Service connection

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 
381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a) (2015).

The Veteran asserts that he has had chest pain following an incident in service continuously throughout the years since the incident.

The record reveals that he has had been diagnosed with atypical chest pain since May 2011.  He complained of tightness all over the left side of his chest, but without any shortness of breath or lower extremity swelling.  He reported that the tightness usually occurs when he bends over to lift things.  He was given a Cardiolite ETT stress test, which was normal.  An X-ray from August 2010, conducted in conjunction with the removal of a fatty mass from the Veteran's back, was normal.  His pain was provisionally attributed to reflux, and he was given omeprazole.  A May 2012 MRI showed normal and clear lungs, normal heart, and no fracture of the ribs.  His pain continued, and in December 2012, he was noted to have tenderness along the left lower sternal border, with no swelling or skin changes.  He had aching and tightness over the left chest, including to touch, which he did not associate with exertion or with food.  As mentioned, his VA treatment providers have diagnosed him with atypical chest pain.

His STRs show complaints of right pectoral pain in February 1983.  He reported the pain was most apparent when doing strenuous exercise, but he denied involvement in any activity that would cause chest pain.  He reported that bending over tended to relieve the pain.  His blood pressure was normal.  He was not a smoker.  Physical examination revealed that his lungs were clear and within normal limits.  Heart beat sounded  normal.  Pain was located from the sternum to the right lateral pectoral area.  There were no signs of tissue damage.  He was given an X-ray, which was normal.  He was diagnosed with musculoskeletal pain and given a 7-day profile.  His separation examination in May 1983 was normal. 

As the record shows both a current disability and an incident in service, the remaining inquiry is whether there is a relationship to service.  The Veteran asserts that he has had chest pain since service.  In support of his claim, his sister wrote a letter wherein she explained that she witnessed her brother complain of chest pain when he returned home from service, and that he still frequently complains of chest pain today.  

None of his treatment providers have opined on whether there is a relationship, at least not within his records.  Therefore, medical opinions were obtained.

At the May 2012 VA examination, he was diagnosed with current left pectoral muscle strain.  The examiner noted that he was diagnosed with right pectoral muscle strain while in service.  The Veteran reported that the pain began while in service, that he was exercising and loading heavy equipment and felt a strain in his chest that lasted approximately 45 minutes.  He reported that he has had sporadic, but persistent, pains in his chest since that time.  The examiner opined that left chest muscle strain is less likely related to his history of right chest muscle strain, because the two diagnoses were separated by over thirty years, and because these types of diagnoses are associated with separate incidents of physical exertion.  He opined they were highly unlikely to be related to each other.  The Board notes that this opinion is inadequate, on its own, for adjudication, because it does not appear to take into account the Veteran's complaints of persistent symptomatology since service.  

At the January 2016 VA examination, the Veteran was diagnosed with costochondritis/costosternitis of both sides, rather than muscle strain.  During the examination, the Veteran reported hyperextending his right arm in a bad airborne jump during service, injuring his right shoulder and chest.  He reported he walked it off and continued to train.  He did not go to clinic until later, February 1983, when he was diagnosed with pectoral strain.  The Veteran reported that he never improved from treatment, and that he has had chronic pain since service.  

The examiner indicated review of the evidence, and opined against a relationship between his current diagnosis and service.  He noted that the Veteran was diagnosed with right pectoralis strain in service, which was consistent with the mechanism of the injury that the Veteran described from that time.  The examiner indicated the Veteran does not currently have signs or symptoms consistent with pectoralis strain.  Rather, his symptoms and the findings from the physical examination were consistent with costochondritis.  He indicated that both costochondritis and pectoral muscle strain will present with chest pain, and may be indistinguishable to a lay person, but that the presentation of these diagnoses differ.  Specifically, pectoral strain produces pain with use of the arm and shoulder of the affected side; whereas, costochondritis produces pain with breathing, chest wall motion, or compression of the chest.  The Board observes that the Veteran's reported symptoms in service were associated with strenuous exercise, which corresponds to the examiner's description of the symptoms of a pectoral strain; whereas, his more current symptoms were not associated with exercise or food, but were brought on by bending down to pick something up, which also corresponds to the examiner's description of the symptoms of costochondritis.  The VA examiner also explained that that costochondritis/costosternitis is not caused by a pectoral muscle strain, but rather a separate and distinct disease process.

The examiner also noted that the injury and symptoms in service were in the right side, whereas his symptoms today were primarily in the left side.  He noted the Veteran was not able to definitively state with any confidence when the chest pain shifted from right pectoral pain to the left sternal pain.  The Board notes the VA treatment record showed left-sided pain at least as of 2011, although earlier available records do not contain any complaints.  The examiner noted the 2011 complaints were investigated for cardiac involvement, but a stress test showed only asymptomatic lateral ischemia.  He did not mention that the Veteran had a normal chest X-ray in January 2013, but did note that X-rays would be of benefit in determining whether the condition was chronic.  He also noted, however, that if chronicity was shown, it would be speculation as to when it began without having even earlier X-rays for comparison.  However, there are X-rays of record that show it was not present in 2013, or in 2010.  Therefore, the Board finds that additional X-rays are not required; rather, the evidence of record already shows that costochondritis/costosternitis has not been a chronic process since service.    

The Board finds the medical opinions to be the most probative evidence regarding service connection.  The Board has considered both his and his sister's statements regarding his pain and the persistent nature of his symptoms.  They are competent to report to information for which they have personal knowledge.  However, neither of their statements provided details of the location of his pain or what caused him to have pain or addressed the shift in the location of the pain over the years.  Both examiners noted the differing location, with well-documented symptoms on the right in service but on the left more recently, as support against a relationship to service.  The January 2016 VA examiner also noted that the symptoms for muscle strain were different than the symptoms for costochondritis, which is reflected in the record.  Neither the Veteran nor his sister have been shown to have medical training or expertise that would allow them to competently opine on a relationship to service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).   However, the VA examiners did investigate the Veteran's theory, and found it less likely, citing the location of the initial diagnosis compared to the location of the current diagnosis, the differing symptoms in service compared to his current symptoms, and the X-rays that do not show a chronic disability.  Jandreau, supra.  The examiner noted their statements regarding persistent symptoms, but indicated that radiographic testing was more informative on whether there was a chronic condition, especially since lay people are known to have trouble distinguishing between pectoral strain and costochondritis.  The examiner also distinguished the symptoms for each diagnosis.  

Accordingly, the preponderance of the evidence weighs against a relationship between his current chest pain and his pain in service.  Under these circumstances, the benefit of the doubt does not apply, and this claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes the Veteran's arguments regarding the development of acromioclavicular arthritis, which pertains to the shoulder joint.  This claim has previously been referred to the RO for appropriate development and is not currently under consideration.


ORDER

The claim of entitlement to service connection for a disability manifesting as chest pain, including costochondritis and pectoral strain, is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


